Citation Nr: 0825307	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2005 for additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to April 
1972.  This case comes to the Board of Veterans' Appeals 
(Board) from an August 2006 rating letter issued from the 
Department of Veterans' Affairs (VA) No. Little Rock, 
Arkansas Regional Office (RO).


FINDINGS OF FACT

1.  The veteran was notified of his initial entitlement to a 
disability rating of at least 30 percent in a January 2004 
rating decision and was also notified of the one year within 
which he could submit evidence of a dependent spouse in order 
to obtain the earliest possible effective date.

2.  The veteran submitted a claim for dependency status on 
November 18, 2005.


CONCLUSION OF LAW

An effective date earlier than December 1, 2005 for the 
payment of additional VA compensation on account of a 
dependent spouse is not warranted.  38 U.S.C.A. §§ 5110(f), 
5111(a) (West 2002); 38 C.F.R. § 3.155, 3.204, 3.205, 3.400, 
3.401(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran's claim arises from his disagreement with the 
effective date of compensation for a dependent spouse.  
Courts have held that in cases regarding service connection, 
once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Using that analysis to 
apply to this case regarding the effective date of 
compensation of a dependent spouse, no further notice is 
needed under VCAA.  

With regards to the duty to assist the veteran, he has not 
identified any evidence needed to substantiate his claim and 
a VA examination is not warranted in this case.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

Additionally, VA is not required to provide assistance to 
claimants under VCAA if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a)(2).  In this case, the outcome of the 
appeal is strictly governed by the proper application of the 
governing laws and regulations to the known and established 
facts.  The outcome of the appeal is determined as a matter 
of law, and no amount of notice or assistance could result in 
a different determination.



Claim for Earlier Effective Date

In general, the effective date of an award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by a regulation which provides that, generally, the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  

Specifically at issue in this case, an award of additional 
compensation on account of a dependent, based upon the 
establishment of a 30 percent disability rating, shall be 
payable from the effective date of such rating; but only if 
proof of dependency is received within one year from the date 
of notification of such rating action.  38 U.S.C.A. § 
5110(f).

The regulations specify that payment of additional 
compensation for a dependent shall be effective on the latest 
of the following dates: (1) date of claim, which in this case 
means the date of the veteran's marriage, if evidence of the 
marriage was received within one year of the marriage, 
otherwise the date of claim is considered to be the date VA 
receives notice of the dependent's existence, if the evidence 
is received within one year of VA's request, (2) date 
dependency arises, (3) the effective date of the qualifying 
disability rating, provided evidence of dependency is 
received within one year of notification of such rating 
action, or (4) the date of commencement of veteran's award.  
38 C.F.R. § 3.401(b).

VA will accept the written statement of a claimant as proof 
of marriage for purposes of determining entitlement to 
benefits as long as the statement contains the month, year, 
and place of the event, the full name and relationship of the 
other person to the claimant, and the dependent's social 
security number.  38 C.F.R. § 3.204(a)(1).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p); see also 38 C.F.R. § 3.155(a) 
(veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits).

Notwithstanding § 5110 of this title or any other provision 
of law, payment of monetary benefits based upon an award or 
an increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

The veteran was married on June 4, 1960 and he notified VA of 
his marital status well before receiving a qualifying 
disability rating of 30 percent for dependent spouse 
compensation.  The veteran was granted a rating of at least 
30 percent in a January 8, 2004 rating decision which granted 
him a temporary 100 percent evaluation effective June 2, 2003 
and a 60 percent evaluation assigned from October 1, 2003.  
The accompanying notification informed him that veterans in 
receipt of compensation at 30 percent or more might be 
entitled to an additional allowance for dependents, but 
before such allowance could be made, it was necessary for the 
veteran to complete, sign and return a VA Declaration of 
Status of Dependents form.  He was specifically notified that 
VA must receive this form within one year from the date of 
the notification of increase in compensation to protect the 
earliest possible effective date.  Otherwise, benefits were 
stated to only be paid from the date of receipt of evidence 
of dependency.  The veteran did not submit a claim for 
dependency status for his wife until November 18, 2005.  

The veteran argues that he should be entitled to an earlier 
effective date because he notified VA of his marriage prior 
to being entitled to receive dependency compensation.  As the 
veteran's marriage and notification of marriage preceded the 
effective date of the qualifying disability, the date of 
marriage and the dates of prior notification are not 
appropriate effective dates here.  Rather, VA requires 
current information on dependency status to pay additional 
compensation on account of such dependents.  Without current 
dependency information, VA would have no way of knowing if 
the veteran had divorced, remarried, or if his spouse had 
passed away.

As the veteran's claim was not received within one year of 
notification of the rating decision granting the qualifying 
disability rating, the effective date of that disability 
rating is not an appropriate effective date for dependency 
compensation.  As indicated in the governing law and 
regulation, the effective date for payment of additional 
compensation on account of a dependent is payable from the 
same effective date as the rating increase which qualifies 
payment of this additional benefit, but only if proof of 
dependency is received within one year from the date of 
notification of such rating.  The veteran was fully informed 
of his requirement to provide evidence of dependency, and 
provided the proper form for return to VA.  However, he did 
not do so within the one year time period.  Accordingly, the 
effective date for additional compensation on account of his 
dependent spouse is the date of receipt of that evidence, 
which in this case was November 18, 2005.  And, in accordance 
with 38 U.S.C.A. § 5111(a), the actual increase in the award 
does not become payable until the first day of the month 
following the month in which the increased award became 
effective; December 1, 2005.


ORDER

Entitlement to an effective date earlier than December 1, 
2005 for the payment of additional compensation for a 
dependent spouse is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


